Citation Nr: 0801671	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left leg 
condition.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for a dental condition.

4.  Entitlement to service connection for a lump under the 
right arm.

5.  Entitlement to service connection for a low back 
condition.

6.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1972.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from March 1999 and September 2005 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Waco, Texas, that denied the benefits 
sought on appeal.  The RO in Little Rock, Arkansas, is now 
handling the claims.

The Board notes that veteran's claim originally included a 
service connection claim for post-traumatic stress disorder 
(PTSD), however a March 2007 rating decision by the RO 
granted service connection for PTSD.  As such, this condition 
is no longer on appeal.  Additionally, the Board notes that 
while the veteran began pursuing service connection claims 
for diabetes and a left hand condition, upon the issuance of 
a statement of the case in October 2005, a substantive appeal 
was never received and the appeal was not perfected for these 
issues.  Accordingly, these issues too are not currently on 
appeal.
	
With regard to the veteran's claim of service connection for 
a dental disorder, the Board notes that the only matter the 
RO developed for appellate review is whether service 
connection is warranted for purposes of an award of 
disability compensation benefits.  Consequently, the Board's 
analysis will likewise be limited to that question.  However, 
a claim for service connection for a dental disorder also 
raises a claim for outpatient dental treatment.  Mays v. 
Brown, 5 Vet. App. 302 (1993). Since this issue has not been 
developed by the RO, it is referred to the appropriate agency 
of original jurisdiction for action.

The issues of entitlement to service connection for a skin 
rash and entitlement to service connection for a lump under 
the right arm are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left leg condition did not manifest during service and 
is not otherwise shown to be causally or etiologically 
related to service.

2. There is no competent evidence of record of a current 
dental condition.

3.  A low back condition did not manifest during service and 
is not otherwise shown to be causally or etiologically 
related to service.

4.  Bronchitis did not manifest during service or within one 
year of separation from service, and is not otherwise shown 
to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg 
condition have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).

2. Service connection for a dental condition for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107  (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.150 (2007).

3.  The criteria for service connection for a low back 
condition have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304 (2007).

4. The criteria for service connection for bronchitis have 
not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Leg, Low Back, and Bronchitis Claims

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 

The Board will concede that the veteran's claims meet the 
first element of service connection.  As for the left leg, 
the veteran has not specified the exact problem with his leg 
at any point in the appeal, but an August 2005 treatment note 
documents a furunculous on the inner part of the veteran's 
left thigh.  This is the only reference to the veteran's left 
leg in the medical record.  As for the veteran's low back 
condition, while the record predominantly consists of 
complaints of pain which are not enough to establish service 
connection, an October 2006 record does indicate that the 
veteran suffers from degenerative joint disease and bone 
spurs of the back.  Additionally, in a November 2004 
treatment note a provider found the veteran has "symptoms of 
sciatica."  As for bronchitis, a November 2005 treatment 
record reflects the veteran suffers from "recurrent 
bronchitis."  Most recently, the veteran was diagnosed with 
bronchitis in June 2006. 

However, these claims must fail because there is no evidence 
of in service incurrence or of a nexus to service for any 
condition.  The veteran's lower extremities, spine, and lungs 
were found to be normal on clinical evaluation at both entry 
and separation from service.  On the Report of Medical 
History taken at entry into service, the veteran reported leg 
cramps but did not specify which leg suffered from the 
cramps, and no abnormal findings of the veteran's legs were 
found on objective examination.  The veteran's service 
medical records contain no complaints of, treatment for, or 
diagnoses relating to his legs, back, or respiratory system.  
There are no nexus opinions associated with the claims file, 
and the veteran has never alleged the existence of one by any 
medical provider.  For these reasons, the veteran's claims 
for service connection must be denied.  

The Board notes that with the veteran's claim for bronchitis, 
the nexus to a service injury or event may be satisfied by 
evidence that a chronic disease such as bronchiectasis 
manifested itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  The only medical 
evidence from within one year of the veteran's separation 
from service is a hospital report from July 1973 which shows 
a cystourethroscopy (a medical procedure related to the 
bladder) was performed.  There is no mention of bronchitis at 
this time and in fact, the report includes a finding that 
"[h]is lungs were clear."  Because no diagnosis of 
bronchitis was made within one year of the veteran's service 
separation, the presumption for service connection for 
chronic diseases does not apply and service connection cannot 
be awarded for this condition on a presumptive basis.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt provision does not apply.  
In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his conditions are 
related to service.  The veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on this matter.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

While no medical examination has been conducted or medical 
opinion obtained with respect to the veteran's claims, the 
Board finds that the evidence, which reveals that the veteran 
did not have these disabilities during service and does not 
reflect competent evidence showing a nexus between service 
and the disorders at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
these claims, and in fact provide evidence against these 
claims, the Board finds no basis for a VA examination or 
medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
these claims hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disabilities and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).  

Dental Claim

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Service 
connection presupposes a diagnosis of a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

In his October 1998 claim the veteran requested benefits for 
"dental."  Since the time of his October 1998 claim, 
neither the veteran nor his representative has provided any 
additional explanation on exactly what sort of dental 
condition the veteran seeks compensation for.  There is no 
evidence in the claims file supporting that the veteran has a 
current dental condition.  In fact, there are no post-service 
dental records of any kind in the claims file.  The dental 
conditions for which service-connected compensation benefits 
are available are set forth under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916 and there is no evidence in the 
current medical record of any of these conditions.  Where the 
medical evidence establishes that a veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
a diagnosis of any dental condition further discussion on the 
veteran's eligibility for service connection is not necessary 
and the veteran's claim must be denied.
In reaching this decision the Board considered the veteran's 
contention that he suffers from a dental condition that is 
related to service.  However, the veteran, as a lay person 
untrained in the field of dentistry or medicine, is not 
competent to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board further finds 
that although a dental VA examination has not been conducted, 
one is not warranted under the standards of McLendon, as set 
forth above.  In the absence of a current diagnosis, referral 
of this case for an examination or obtainment of a profession 
opinion would be a useless act.  For all of these reasons 
service connection for a dental condition is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
February 2001, December 2004, July 2005, and March 2006 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter of July 2005 specifically informed the veteran 
that he should submit any additional evidence that he had in 
his possession.  The letter of March 2006 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006). While the December 2004 letter contains 
some incorrect information regarding the necessity of new and 
material evidence for the back claim, this information does 
not prejudice the veteran because he was not held to this 
higher standard of review by this decision, and instead only 
the general service connection requirements were applied.   
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing and failed to report in November 2007.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  As previously 
discussed, a VA medical opinion has been deemed unnecessary 
in this case.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  


ORDER

Service connection for a left leg condition is denied.

Service connection for a dental condition is denied.

Service connection for a low back condition is denied.

Service connection for bronchitis is denied.


REMAND

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of his skin 
rash and lump under the right arm.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.
With regard to a skin rash, in May 2005 the veteran sought 
treatment for lesions on his face and a VA medical provider 
diagnosed the veteran with skin papules, with a possible 
diagnosis of actinic keratosis.  In a December 2004 treatment 
record it was noted the veteran has cysts on his back.  In a 
February 2001 treatment note, the veteran complained of an 
"agent orange rash on his hands, feet, and face." Under 38 
U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, certain 
disorders associated with in service herbicide agent exposure 
may be presumed service connected.  The veteran's DD214 Form 
indicates he served in the Republic of Vietnam during the 
period between January 9, 1962, and May 7, 1975, so, under 38 
C.F.R. § 3.307(a)(6)(iii), he is presumed to have been 
exposed to an herbicide agent.  There is no affirmative 
evidence on the record to rebut that presumption.  Chloracne 
or any other acneform disease consistent with chloracne is 
included in the list of particular diseases enumerated in 38 
C.F.R. § 3.309(e) for which service connection may be 
presumed.  The veteran has never been afforded a VA 
examination for this condition.  Given this and the ambiguity 
of the veteran's current diagnosis, a VA examination is 
needed to ascertain the exact diagnosis, and it should be 
determined whether his rash is classified as chloracne or any 
other acneform disease consistent with chloracne, pursuant to 
38 C.F.R. § 3.307(a)(6) and 3.309(e). 

With regard to the lump under the right arm, in an August 
2005 VA treatment note the veteran was found to have a 
"small sebaceous, cyst, on his right axilla."  In an August 
1972 service medical record the veteran was diagnosed with a 
"right axillary mass."  At his separation examination, a 
"tender, firm, smooth, mobile, subcut. lump right axilla" 
was found as an abnormality to the veteran's upper 
extremities.  The veteran has never been afforded a VA 
examination for this condition.  Such an examination is 
necessary to determine whether there is any link between the 
veteran's current skin rash and the service medical records.  

Accordingly, the case is REMANDED for the following action:

Afford the veteran a VA examination to 
ascertain the nature and etiology of each 
of the  following conditions:
 	a.  Skin rash
	b.  Lump under right arm
As for the skin rash, the examiner is 
requested to review all pertinent records 
associated with the claims file, and 
offer comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the rash had its onset during 
service or is in any other way causally 
related to his active service.  The 
examiner should state whether the 
veteran's skin rash can be classified as 
chloracne or any other acneform disease 
consistent with chloracne.

As for the lump under the right arm, the 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the August 1972 
service medical record and separation 
examination, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
this condition had its onset during 
service or is in any other way causally 
related to his active service.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of any failure to report for a VA 
examination without good cause may 
include denial of his claims. 

After all of the above actions have been completed 
readjudicate the veteran's claims.  If the claims remain 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


